BEAUCHAMP, Judge.
Appellant was properly indicted upon a charge of burglary. By two additional counts in the indictment, it is alleged that he had been twice convicted of burglary previous to the commission of the offense for which he was on trial. The jury’s *76verdict covered all issues raised by the indictment and the court’s charge. The court assessed a penalty of life imprisonment in the penitentiary.
The record is before us without bills of exception and without statement of fact. The judgment of the trial court is affirmed.